DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the plug body for plugging the lid formation in superior adjacency to the single-service beverage media container” in lines 16-17.  It is unknown what is meant by this limitation.  It is unclear what the phrase “superior adjacency” means in the context of the claim.
Claim 2 recites the limitation “the edge-receiving groove for groove retaining the upper peripheral edge” in lines 4-5.  It is unclear what is meant by the term “groove retaining.”
Claim 5 recites the limitation “an upper lid profile” in line 2.  It is unclear if this refers to “an upper lid profile” recited in Claim 1, line 13 or to an entirely different upper lid profile.  For purposes of examination Examiner interprets the claims to refer to the same upper lid profile.
Claim 5 recites the limitation “opposed parallel surfacing, the opposed parallel surfacing” in line 5.  It is unknown what is meant by the term “surfacing.”
Claim 6 recites the limitation “a beverage media” in line 3.  It is unclear if this refers to “a beverage” recited in Claim 1, line 22 or to entirely different beverage media/beverage.
Claim 11 recites the limitation “the plug body for plugging the lid formation in superior adjacency to the single-service beverage media container” in lines 16-17.  It is unknown what is meant by this limitation.  It is unclear what the phrase “superior adjacency” means in the context of the claim.
Clarification is required.
Claims 3-4, 7-10, and 12-15 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 7, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Melton US 2002/0134249 in view of Estabrook et al. US 2012/0321756.
Regarding Claim 1, Melton discloses a beverage service system comprising a lid formation (cover panel portion 5) capable of receiving and retaining a single service beverage media container (well 6) wherein the lid formation has a primary beverage outlet and a container receiving aperture (opening of cover panel portion 5 from which well 6 extends downwardly).  The beverage service system also comprises a primary liquid container (container 2) wherein the lid formation (cover panel portion 5) is capable of being attached to the primary liquid container (container 2) thereby forming a lid/container combination (‘249, FIG. 1) (‘249, Paragraph [0044]).

    PNG
    media_image1.png
    749
    612
    media_image1.png
    Greyscale

Melton is silent regarding a plug nozzle assembly wherein the plug nozzle assembly comprises a plug body and at least one nozzle wherein the plug body comprises a lower plug profile, the lower plug profile comprising a central portion that is convex relative to an upper planar seal of the single service beverage media container and the single service beverage media container being separate from the container receiving aperture of the lid formation wherein a container retention mechanism retains 
Estabrook et al. discloses a beverage service assembly comprising a single service beverage media container (cartridge 10) and a lid formation (lid 24) capable of receiving and supporting the single service beverage media container (cartridge 10) wherein the lid formation (lid 24) comprises a container receiving aperture (cavity 25) and a container support mechanism (engagement features 26) such that the single service beverage media container (cartridge 10) is capable of being received in the container receiving aperture (cavity 25) and supported by the container support mechanism (engagement features 26) (‘756, FIG. 1) (‘756, Paragraph [0039]).  Estabrook et al. also discloses a plug/nozzle assembly (liquid inlet) for directing liquid into the single service beverage media container (‘756, Paragraphs [0011] and [0055]) wherein a water inlet is pressed and sealed to the lid of the beverage media container and water pressure is introduced and the lid is mated with a water inlet tube (‘756, Paragraph [0049]).  The bottom portion of the water inlet that is pressed and sealed to the lid of the beverage media container reads on the claimed plug-nozzle assembly comprising a lower plug profile having a central portion wherein the central portion depresses the upper planar seal when directing liquid into the single service beverage media container.

    PNG
    media_image2.png
    779
    635
    media_image2.png
    Greyscale

Both Melton and Estabrook et al. are directed towards the same field of endeavor of beverage service assemblies comprising a single service beverage media container capsule and a lid formation wherein the single service beverage media container capsule is disposed within the lid formation.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage service assembly of Melton and construct the single service beverage media container to be In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (MPEP § 2144.04.V.C.).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Melton and incorporate a plug-nozzle assembly in the form of a liquid inlet that directs liquid into the single service media container in order to provide a way to introduce water into the beverage media container.
Further regarding Claim 1, Melton modified with Estabrook et al. is silent regarding the central portion being convex relative to an upper planar seal of the single service beverage media container.  However, the configuration of the claimed central portion of the lower plug profile of the nozzle assembly is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed central portion of the lower plug profile of the nozzle assembly was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Estabrook et al. teaches using a liquid delivery apparatus having a nozzle assembly wherein a water inlet is pressed and sealed to the lid of the beverage media container and water pressure is introduced and the lid is mated with a water inlet tube (‘756, Paragraph [0049]).  The recitation of the central 
Further regarding Claim 1, the limitations “for enabling a consumer to portably consume a beverage output from a single service beverage media container,” “the central portion of the plug body arcuately depressing the upper planar seal into an arcuately depressed seal when engaged therewith for preventing a liquid to pass between the plug-nozzle assembly and the arcuately depressed seal,” “being configured to receive and retain the single service beverage media container,” “being receivable in the container receiving aperture and retainable by the container retention mechanism,” “the plug body for plugging the lid formation in superior adjacency to the single service beverage media container, the at least one nozzle for piercing the upper planar seal,” “being attachable to the primary liquid container,” “the liquid being directable through the at least one nozzle and through the single service beverage media container for outputting beverage from the single service beverage media container through the lid formation into the primary liquid container,” and “for enabling the consumer to portably consume the beverage” are seen to be recitations regarding the intended use of the “beverage service system.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Melton teaches a liquid being directable through the single service beverage media container for outputting beverage therefrom into the primary liquid container (‘249, Paragraph [0044]).
Regarding Claim 4, Estabrook et al. discloses a liquid delivery apparatus for directing liquid through the single service beverage media container for outputting beverage therefrom into the primary liquid container (‘756, Paragraph [0010] and [0034]).
Regarding Claim 5, Melton discloses the lid formation comprising an upper lid profile comprising an outer lid peripheral portion (‘249, FIG. 1).  Estabrook et al. necessarily discloses the lower plug profile comprising an outer plug peripheral portion.
Further regarding Claim 5, it is noted that the limitations “the outer lid peripheral portion and the outer pug peripheral portion comprising opposed parallel surfacing, the opposed parallel surfacing being spaced from one another when the central portion is fully engaged with the arcuately depressed seal” are limitations that are rejected as being unclear under 35 USC 112(b).  It is unknown what is meant by these limitations.
Further regarding Claim 5, the limitations “the opposed parallel surfacing being spaced from one another when the central portion is fully engaged with the arcuately depressed seal” are intended use limitations and as such are rejected for the same 
Regarding Claim 7, Estabrook et al. discloses a water inlet is pressed and sealed to the lid of the beverage media container and water pressure is introduced and the lid is mated with a water inlet tube (‘756, Paragraph [0049]).  The portion of the water inlet that is pressed and sealed to the lid reads on the claimed assembly receiving profile.  The portion of the lid of the beverage media container that is pressed and sealed against the water inlet reads on the claimed upper assembly profile of the lid container combination.  The pressing and sealing of these two structures reads on the claimed assembly receiving profile being sized and shaped to receive the upper assembly profile such that opposed surface portions of the liquid delivery apparatus and the lid/container combination are substantially parallel.
Regarding Claim 11, Melton discloses a beverage service assembly comprising a single service beverage media container (well 6) having an upper planar seal (top of well 6) and a lid formation (cover panel portion 5) comprising a container receiving aperture (opening of cover panel portion 5 from which well 6 extends downwardly) (‘249, FIG. 1) (‘249, Paragraph [0044]).
Melton is silent regarding the single service beverage media container being separate from the container receiving aperture of the lid formation wherein a container support mechanism retains the separate single service beverage media container to the separate container receiving aperture of the lid formation and a plug nozzle assembly wherein the plug nozzle assembly comprises a plug body and at least one nozzle wherein the plug body comprises a lower plug profile, the lower plug profile comprising 
Estabrook et al. discloses a beverage service assembly comprising a single service beverage media container (cartridge 10) and a lid formation (lid 24) capable of receiving and supporting the single service beverage media container (cartridge 10) wherein the lid formation (lid 24) comprises a container receiving aperture (cavity 25) and a container support mechanism (engagement features 26) such that the single service beverage media container (cartridge 10) is capable of being received in the container receiving aperture (cavity 25) and supported by the container support mechanism (engagement features 26) (‘756, FIG. 1) (‘756, Paragraph [0039]).  Estabrook et al. also discloses a plug/nozzle assembly (liquid inlet) for directing liquid into the single service beverage media container (‘756, Paragraphs [0011] and [0055]) wherein a water inlet is pressed and sealed to the lid of the beverage media container and water pressure is introduced and the lid is mated with a water inlet tube (‘756, Paragraph [0049]).  The bottom portion of the water inlet that is pressed and sealed to the lid of the beverage media container reads on the claimed plug-nozzle assembly comprising a lower plug profile having a central portion wherein the central portion depresses the upper planar seal when directing liquid into the single service beverage media container.
Both Melton and Estabrook et al. are directed towards the same field of endeavor of beverage service assemblies comprising a single service beverage media container capsule and a lid formation wherein the single service beverage media container In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (MPEP § 2144.04.V.C.).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Melton and incorporate a plug-nozzle assembly in the form of a liquid inlet that directs liquid into the single service media container in order to provide a way to introduce water into the beverage media container.
Further regarding Claim 11, the limitations “the central portion of the plug body arcuately depressing the upper planar seal into an arcuately depressed seal when engaged therewith for preventing a liquid to pass between the plug-nozzle assembly and the arcuately depressed seal,” “being configured to receive and support the single service beverage media container,” “the single service beverage media container being receivable in the container receiving aperture and supportable by the container support mechanism,” and “the plug body for plugging the lid formation in superior adjacency to the single service beverage media container, the at least one nozzle for piercing the Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 12, Melton discloses a liquid container (container 2) wherein the lid formation (cover panel portion 5) is capable of being attached to the liquid container (container 2) (‘249, FIG. 1) (‘249, Paragraph [0044]).
Further regarding Claim 12, the limitations “for enabling a consumer to position the single service beverage media container relative to the liquid container” are limitations regarding the intended use of the beverage service assembly and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 11 provided above.
Regarding Claim 13, Melton discloses the lid formation (cover panel portion 5) comprising a primary beverage outlet (‘249, FIG. 1).
Further regarding Claim 13, the limitations “a liquid being directable through the single service beverage media container for outputting a beverage into the liquid container, the primary beverage outlet for enabling the consumer to consumer the 
Regarding Claim 14, Estabrook et al. discloses the lid formation comprising at least one container retention mechanism (engagement features 26) wherein the at least one container retention mechanism (engagement features 26) prevents inadvertent removal of the single service beverage media container (cartridge 10) from the lid formation (lid 24) (‘756, FIG. 1) (‘756, Paragraph [0039]).
Regarding Claim 15, Estabrook et al. discloses the single service beverage media container (cartridge 10) comprising at least one container retention mechanism (rim 13) wherein the at least one container retention mechanism (rim 13) prevents the inadvertent removal of the single service beverage media container (cartridge 10) from the lid formation (lid 24) (‘756, FIG. 1) (‘756, Paragraph [0035]).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Melton US 2002/0134249 in view of Estabrook et al. US 2012/0321756 as applied to claim 1 above in further view of Ayaroglu et al. US 2017/0129692.
Regarding Claim 2, Estabrook et al. discloses the lid formation (lid 24) being attached to the single service beverage media container (cartridge 10) by a container retention mechanism (engagement features 26) wherein the retention mechanism connecting the lid formation to the single service beverage media container is connected by any suitable means (‘756, Paragraph [0039]).  Estabrook et al. also 
Melton modified with Estabrook et al. is silent regarding the container retention mechanism comprising an edge receiving groove for “groove retaining” the upper peripheral edge is received in the edge receiving groove.
Ayaroglu et al. discloses a single service beverage media container (receptacle 2) comprising an upper peripheral edge wherein the single service beverage media container (receptacle 2) is connected to another structure via a container retention mechanism wherein the container retention mechanism comprises an edge receiving groove (recess 8) and the single service beverage media container is received, i.e. “groove retained” in the edge receiving groove (protrusion 9 is disposed within recess 8) (‘692, FIGS. 9-11) (‘692, Paragraph [0058]).

    PNG
    media_image3.png
    792
    598
    media_image3.png
    Greyscale

Both Melton modified with Estabrook et al. as well as Ayaroglu et al. are directed towards the same field of endeavor of connecting an inner beverage capsule within an outer container.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the connection means between the single service beverage media container of Melton modified with Estabrook et al. that already teaches the retention mechanism connecting the lid formation to the single service beverage media 
Further regarding Claim 2, the limitations “thereby preventing inadvertent removal of the single service beverage media container from the lid formation during beverage consumption” are limitations regarding the intended use of the beverage service system and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  Nevertheless, Ayaroglu et al. teaches the intended use limitations being performed (‘692, Paragraph [0058]).
Regarding Claim 3, Ayaroglu et al. discloses the single service beverage media container (receptacle 2) comprising at least one outwardly extending support ledge (protrusion 9) wherein the at least one outwardly extending support ledge (protrusion 9) is vertically supported by an inner flange support structure (frame 11) (‘692, FIG. 11) (‘692, Paragraphs [0058] and [0061]).
Further regarding Claim 3, the limitations “for enhancing container to lid retention of the single service beverage media container” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Melton US 2002/0134249 in view of Estabrook et al. US 2012/0321756 as applied to claim 5 above in further view of Favre US 5,472,719.
Regarding Claim 6, Melton modified with Estabrook et al. is silent regarding the nozzle assembly comprising a series of nozzles for directing a series of liquid streams through beverage media contained within the single service beverage media container.
Favre discloses a liquid delivery apparatus comprising a plug-nozzle assembly comprising a series of nozzles (plurality of nozzles 18) for directing a series of liquid streams through the beverage media container within the single service beverage media container (‘719, Column 2, lines 62-67) (‘719, Column 3, lines 1-2) (‘719, Column 6, lines 1-10).
Both Melton and Favre are directed towards the same field of endeavor of beverage capsules used in combination with a beverage making apparatus.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Melton modified with Estabrook et al. and incorporate a nozzle assembly having a series of nozzles for directing a series of liquid streams through beverage media contained within the single service beverage media container since Favre teaches that this was known and conventional in beverage making apparatuses.
Further regarding Claim 6, the limitation “the series of liquid streams for increasing liquid pressure within the single service beverage media container” are limitations regarding the intended use of the beverage service system and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Melton US 2002/0134249 in view of Estabrook et al. US 2012/0321756 as applied to claim 4 above in further view of Boone et al. US 2016/0367072.
Regarding Claim 8, Melton modified with Estabrook et al. is silent regarding the liquid delivery apparatus enabling the consumer to portably consume the beverage output from the single service beverage media container while in a vehicle outfitted with the liquid delivery apparatus.
Boone et al. discloses a liquid delivery apparatus enabling the consumer to portably consumer the beverage output from the single service beverage media container while in a vehicle (car) outfitted with the liquid delivery apparatus (‘072, Paragraph [0153]).
Both Melton and Boone et al. are directed towards the same field of endeavor of beverage preparing apparatuses.  It would have been obvious to one of ordinary skill in the art to modify the beverage preparing apparatus of Melton and construct the liquid delivery apparatus to allow the consumer to portably consume the beverage output from the single service beverage media container while in a vehicle outfitted with the liquid delivery apparatus based since Boone et al. teaches that it was known and conventional to incorporate a liquid delivery apparatus within a vehicle.
Further regarding Claim 8, the limitations “wherein the liquid delivery apparatus enables the consumer to portably consumer the beverage output from the single service beverage media container while in a vehicle outfitted with the liquid delivery apparatus” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Regarding Claim 9, Boone et al. discloses the liquid delivery apparatus comprising a means for receiving a remotely initiated signal to direct the liquid through .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Melton US 2002/0134249 in view of Estabrook et al. US 2012/0321756 as applied to claim 1 above in further view of Fu et al. US 2011/0303095.
Regarding Claim 10, Melton modified with Estabrook et al. is silent regarding the single service beverage media container being provided within an individual package assembly wherein the individual package assembly comprises in assembled combination, the single service beverage media container, the lid formation, and the primary liquid container.
Fu et al. discloses a single service beverage media container (beverage package 100) being provided within an individual package assembly (barrier 112) wherein the individual package assembly (barrier 112) comprises in assembled combination the single service beverage media container (beverage package 100) and the lid formation (lid 122) (‘095, FIG. 1) (‘095, Paragraphs [0034]-[0035] and [0038]).

    PNG
    media_image4.png
    770
    670
    media_image4.png
    Greyscale

Both Melton and Fu et al. are directed towards the same field of endeavor of single service beverage media container cartridges with a lid formation.  Fu et al. does not explicitly teach incorporating the primary liquid container within the same individual package assembly as the single service beverage media container and the lid formation.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the single service beverage media container of Melton and .

Response to Arguments
Examiner notes that the previous Claim Objections and rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that new rejections to 35 USC 112(b) have been made in view of the amendments.
Applicant's arguments filed February 3, 2022 have been fully considered but they are not persuasive.
Applicant argues on Pages 28-29 of the Remarks that FIG. 21 of applicant’s disclosure depicts the lower plug profile 18 and the upper lid profile 78 where central portion 81 is convex relative to upper planar seal or cover 222 and that FIG. 24 shows that the lower plug profile 18 engages and arcuately deforms under the structural contact and pressure the otherwise upper planar seal 22 with the central convex portion 
Examiner argues that independent Claims 1 and 11 do not require the beverage service assembly to be used in a beverage making machine.  Claims 1 and 11 require a plug/nozzle assembly.  The nozzle assembly reads on a nozzle that dispenses water onto loose tea leaves or ground coffee beans disposed within a container of Melton.  Additionally, the elected claims are directed towards an apparatus.  The method of using the apparatus are non-elected claims.  The limitations “the central portion of the plug body arcuately depressing the upper planar seal into an arcuately depressed seal when engaged therewith for preventing a liquid to pass between the plug-nozzle assembly and the arcuately depressed seal” and “the plug body for plugging the lid formation in superior adjacency to the single service beverage media container, the at Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  The shape of the claimed plug body is involved in an intended use of the method of using the apparatus and does not provide functionality to the apparatus itself.  Furthermore, the well of Melton broadly reads on the claimed single service beverage media container.  Additionally, Estabrook et al. discloses a beverage service assembly comprising a single service beverage media container (cartridge 10) and a lid formation (lid 24) capable of receiving and supporting the single service beverage media container (cartridge 10) wherein the lid formation (lid 24) comprises a container receiving aperture (cavity 25) and a container support mechanism (engagement features 26) such that the single service beverage media container (cartridge 10) is capable of being received in the container receiving aperture (cavity 25) and supported by the container support mechanism (engagement features 26) (‘756, FIG. 1) (‘756, Paragraph [0039]).  Both Melton and Estabrook et al. are directed towards the same field of endeavor of beverage service assemblies comprising a single service beverage In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (MPEP § 2144.04.V.C.).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, these arguments are not found persuasive.
Applicant argues on Pages 30-32 of the Remarks that Estabrook is directed to a lid/cover made with or constructed from relatively heavy structural material and contends it would not be obvious to use the instant invention in combination with a disposable lid device made with thin materials designed to receive a separate single service beverage media container while retaining it during the beverage brewing process with hot water under high pressure.  Applicant contends that the holding in In re Dailey draws attention to the combination of prior art teachings where the primary prior 
Examiner argues that applicant’s assertion that Estabrook et al. teaches a lid/cover made from heavy structural material and assertion that it would not be obvious to use the instant invention with a disposable lid made of thin materials is not found persuasive.  The claims do not limit the lid formation to be made from any particular materials.  Additionally, the claims do not limit the lid formation to have any particular thickness.  Furthermore, Examiner argues The limitations “the central portion of the plug body arcuately depressing the upper planar seal into an arcuately depressed seal when engaged therewith for preventing a liquid to pass between the plug-nozzle assembly Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  The shape of the claimed plug body is involved in an intended use of the method of using the apparatus and does not provide functionality to the apparatus itself.  Applicant makes arguments with respect to the method of using the apparatus, which are non-elected claims.  Therefore, these arguments are not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ERICSON M LACHICA/Examiner, Art Unit 1792